IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


JARMAL N. BROWN,

               Appellant,

 v.                                                    Case No. 5D16-4210

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed September 18, 2017

Appeal from the Circuit Court
for Flagler County,
Matthew M. Foxman, Judge.

James S. Purdy, Public Defender,
and Ailene S. Rogers, Assistant
Public Defender, Daytona Beach,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Nora Hutchinson
Hall, Assistant Attorney General,
Daytona Beach, for Appellee.

PER CURIUM.

      In this Anders1 appeal, Jarmal N. Brown (the defendant) appeals his judgment and

sentence. We affirm because the defendant pled no contest and his sentence is legal.




      1   Anders v. California, 386 U.S. 738 (1967).
See Fla. R. App. P. 9.140(b). However, the judgment contains a scrivener’s error that

must be corrected.

      The defendant pled no contest to two offenses, including burglary of an occupied

structure under section 810.02(3)(c), Florida Statutes (2016), but his judgment reflects a

conviction for burglary of an occupied structure under section 810.02(3)(d). Accordingly,

we remand for correction of the judgment to reflect the defendant’s actual conviction. See

Johnson v. State, 84 So. 3d 452 (Fla. 5th DCA 2012).



      AFFIRMED; REMANDED FOR CORRECTION OF SCRIVENER’S ERROR.



PALMER, WALLIS and LAMBERT, JJ., concur.




                                            2